Exhibit 10.15

AMENDMENT NO. 8 TO LEASE

 

This AMENDMENT No. 8 TO LEASE ("Amendment No. 8"), effective as of November 30,
2019, ("Amendment No. 8 Effective Date") is entered into by and between NXP USA,
Inc. (formerly FREESCALE SEMICONDUCTOR, INC.), a Delaware corporation and 100%
affiliated company of NXP Semiconductors N.V. ("Landlord"), and EVERSPIN
TECHNOLOGIES, INC., a Delaware corporation ("Tenant"), with reference to the
following facts:

A.       Landlord and Tenant are parties to that certain Lease dated as of June
5, 2008 ("Original Lease"), as amended by Amendment No. 1 to Lease executed by
Tenant on February 2, 2009 (''Amendment No. 1"), Amendment No. 2 to Lease dated
March 1, 2010 (''Amendment No. 2"), Amendment No. 3 to Lease dated July 20, 2011
("Amendment No. 3"), Amendment No. 4 to Lease dated June 10, 2014 ("Amendment
No. 4"), Amendment No. 5 dated January 13, 2017 ("Amendment No. 5"), Amendment
No.6 dated October 31, 2017 ("Amendment No. 6"), and Amendment No. 7 dated
August 2, 2018 ("Amendment No. 7"), (the Original Lease, as amended by Amendment
No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5,
Amendment No. 6, and Amendment No. 7, is referred to as the "Lease"), pursuant
to which Landlord leases to Tenant certain space ("Premises") located at 1300
North Alma School Road, Chandler Arizona as further described in the Lease.

B.       As of the Amendment No. 8 Effective Date, the parties desire to amend
the Lease to extend the Term.

NOW, THEREFORE, in consideration of the above recitals which are hereby
incorporated herein, the mutual covenants and conditions contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree, effective as of the Amendment No. 8
Effective Date, to amend the Lease as follows:

1.       Term. Section 2 of the Lease (as modified by Amendment No. 7) is
deleted in its entirety and replaced with the following:

"A. The tem1 of this Lease shall commence on June 5, 2008 (the "Commencement
Date") and end on January 31, 2022 (the "Term"). Tenant will continue processing
on Landlord's tool, FJ01PVS. In the event the Landlord elects to terminate
Tenant’s use of the FJ01PVS, the Landlord will give Tenant six (6) months prior
written notice."

2.       Exhibit J.  Exhibit J  to the Lease (as modified by Amendment No. 4) is
deleted in its entirety and replaced with the new Exhibit J as attached hereto
as Schedule 1  to this Amendment No. 8.

3.       Brokers. Tenant hereby represents to Landlord that Tenant has dealt
with no broker in connection with this Amendment No. 8. Tenant agrees to
indemnify and hold Landlord harmless from all claims of any brokers claiming to
have represented Tenant in connection with this Amendment No. 8. Landlord agrees
to indemnify and hold Tenant harmless from all claims of any broker claiming to
have represented Landlord in connection with this Amendment No. 8.

4.       Miscellaneous. This Amendment No. 8 sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Except as
herein modified or amended, the provisions, conditions and terms of the Lease
shall remain unchanged an in full force and effect. In the case of any
inconsistency between the provisions of the Lease and this Amendment No. 8, the
provisions of this Amendment No. 8 shall govern and control. Each signatory of
this Amendment No. 8 represents hereby that he or she has the authority to
execute and deliver the same on behalf of the party hereto for which such
signatory is






acting. This Amendment No. 8 may be executed in multiple counterparts each of
which is deemed an original but together constitute one and the same instrument.
This Amendment No. 8 may be executed in so called “PDF” format, and each party
has the right to rely upon a PDF counterpart of this Amendment No. 8 signed by
the other party to the same extent as if such party had received an original
counterpart.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment No.8.

 

LANDLORD:

 

NXP USA, INC.

A Delaware corporation

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Name:

Katherine Haight

 

 

Name:

Mark Kroeker

 

 

 

 

 

 

Its:

Authorized Representative

 

 

Its:

Authorized Representative

 

 

 

 

 

 

Date:

December 18, 2019

 

 

Date:

December 18, 2019

 

 

TENANT:

 

EVERSPIN TECHNOLOGIES, INC.,

A Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

Jeff Winzeler

 

 

 

 

 

 

 

 

 

 

Its:

CFO

 

 

 

 

 

 

 

 

 

 

Date:

12/09/2019 

 

 

 

 

 










Schedule 1

 

EXHIBIT J

Additional Rent@ Up to 75wspw MRAM Module Equivalent

 

 

 

 

Manufacturing Services

 

1.

Manufacturing consumables

$7,337.57/mo

 

Includes:

- Bulk gases and chemicals for up to 75wspw MRAM Module equivalent.

Bulk gases are: Oxygen, nitrogen, helium, argon and hydrogen supplied from
factory bulk delivery systems to Tenant-owned equipment.

Bulk Chemicals are: Sulfuric acid, hydrogen peroxide, hydrochloric acid,
ammonium hydroxide, hydrofluoric acid, isopropyl alcohol, tetramethylammonium
hydroxide, PGMEA, ACT930, EKC830, PLA224 slurry, SS2SE slurry, W2000b slurry,
NOE, Ethylene glycol, Super-Q and NMP supplied from factory bulk delivery
systems to Tenant-owned equipment

- NXP to notify Everspin within 72 hours of detection of any excursion in bulk
gases or chemicals.

- Additional Rent will be pro-rated for consumption exceeding 75wspw MRAM
Module equivalent.

 

2.

Manufacturing support services

$23,901/mo

 

Includes:

- Sustaining support for factory manufacturing execution, equipment integration
and analysis systems in CH-FAB

Note: Sustaining support does not include Tenant's use of factory manufacturing
execution, equipment integration and analysis software.

- Chandler Analytical Lab services (PALAZ TEM, SEM, etc. Maximum 42 samples/mo.)

- Failure analysis services provided by Global Yield and Device Lab (Maximum 4
samples/mo.)

- Tenant may requisition incidental ("open stock") equipment parts and supplies
from CH-FAB with a total value not to exceed $1,000 per month at no charge.

"Open stock" items are: Tubing, tie wraps, fittings, valves, terminals, fuses,
wire

connectors, screws, heal shrink tubing, washers, nuts, bolts, retaining rings,
silencers/mufflers, filter regulators, O-rings.

 

3.

Items not included:

Tenant
Expense

 

-Use of factory manufacturing execution, equipment integration and
analysis software

-Maintenance of Tenant-owned equipment

-Shipping costs

-Parts ordering and stocking

-Operator staffing to run Tenant-owned tools

-Specialty gases and chemicals that are not provided as part of factory bulk
delivery systems

-Product or package reliability, stress or failure analysis services or support

-Services performed by CH-FAB machine shop

-References to wafer quantities in this exhibit do not constitute a capacity
commitment by Landlord

-From time to time, and for the purposes of efficient repair or maintenance of
tools and equipment on Premises, the Tenant may request to procure goods or
services from Landlord, whether provided or performed by Landlord or Landlord's
vendor. In such an event, Landlord will invoice Tenant cost plus I 0%.  Tenant
acknowledges services performed by a Landlord vendor which result in damage to
Tenant's property are not caused by Landlord, and therefore, Landlord is not
liable for any such damages. The foregoing statement does not represent a
commitment by the

Landlord to support the repair or maintenance of Tenant's tools and equipment on
the Premises."

 

 

The rate for each of the above items will increase on June 7, 2020 (and each
anniversary thereafter)

of the Lease Term by an amount equal to four percent (4.0%) of the rate for such
item for the preceding period.

 

 



